DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
when receiving route information that is used to acquire an arrival point of the  on a scheduled travel route to a destination and an expected arrival time at the arrival point, such that the communication unit transmits an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot. 	

estimating an arrival point on a scheduled travel route to a destination and an expected arrival time at the arrival point; 
searching for an advertisement including the arrival point in a distribution area and including the expected arrival time in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot; 
Claim 15
receiving route information that is used to acquire an arrival point of a mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point; and
transmitting an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an  advertising content or in a time slot preliminary time before a beginning of the target time slot.
The limitations of independent claim 1, 9, 15 as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining routing and advertising dependent on said collected information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the information processing device, mobile object, terminal device, and computer. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, estimating, searching, outputting, transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of information processing device with a control unit (processor) and communication unit, mobile object, terminal device, and computer, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements

functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0123] of the applicant’s specification for example, “Moreover, general-purpose electronic devices, such as smartphones or
computers, may be configured to function as the information processing device 10 and the

 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claim 1
when receiving route information that is used to acquire an arrival point of the  on a scheduled travel route to a destination and an expected arrival time at the arrival point, such that the communication unit transmits an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot.
Claim 9
outputting the searched advertisement
Claim 15
receiving route information that is used to acquire an arrival point of a mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point; and
transmitting an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the 
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-8, 10-14, 16-20 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-7, 9-15, and 17-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0348112) in view of Barnes, JR. (US 2012/0089470) hereinafter referred to as Barnes.

 	Claims 1 and 15: Ramanujam discloses an information processing device, comprising:
(see for example [0093] and [0099] disclosing a computing device communicating with other computing devices via a tranciever)  and
 	a control unit configured to control the communication unit, when receiving route information that is used to acquire an arrival point of the mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point, such that the communication unit transmits an advertisement to the terminal device. (see for example [0046 and 0047], a control module to receive route information, 0053, insuring that the vehicle routed within a certain distance or time limit(e.g. a schedule), [0052], providing advertisements based on route. Also see [0065], [0082], [0099]) but does not explicitly disclose , the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot. 	However Barnes discloses , the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot ([0446-0448], discloses determining the distance between user location and the location of the available target points of interest, and determining an estimate of the time to travel to the available target points of interest; [0447] determining the available points of interest in said area satisfying the selection criteria by receiving and processing information for determining whether said available points of interests satisfy the selection criteria from a plurality of said available points of interests) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the 
 	Claim 2: Ramanujam discloses the information processing device according to claim 1, wherein the arrival point includes the destination. [0021] 	Claims 3 and 11: Ramanujam discloses the information processing device according to claim 1, but does not explicitly disclose wherein the arrival point includes a location of a dedicated rest facility for a highway within a range of the scheduled travel route. While 
  	While Ramanujam discloses providing various businesses’ locations along a route.[00015], Ramanujam does not disclose a dedicated rest facility. 
 	However, the Examiner asserts that the data identifying the type of facility is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of facility) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to have a rest facility included in Ramanujam because the type of facility does not functionally alter or relate to the steps of the 


 	Claim 4:  Ramanujam discloses the information processing device according to claim 1, wherein the arrival point includes a passing point on the scheduled travel route, when the destination is a home place of at least one of the mobile object and an occupant. [0062, 0065]

 	Claim 5: Ramanujam discloses the information processing device according to claim 1, wherein when receiving occupant composition information regarding composition of the occupant of the mobile object from the terminal device, the control unit is configured to control the communication unit so as to transmit the advertisement to the terminal device, the
advertisement being associated with a composition division where the composition of the occupant of the mobile object belongs based on the occupant composition information. [0064, 0065]

 	Claim 6: Ramanujam discloses the information processing device according to claim 1, wherein: the route information includes a route that is already passed after the mobile object starts to move; and the control unit acquires the arrival point and the expected arrival time of the mobile object based on the passed route [0079].

[0021] and the control unit acquires the expected arrival time based on the destination. [0045]

 	Claim 8: Ramanujam discloses an information processing system, comprising: an information processing device according to claim 1; and the terminal device. [0099 and 0100]

 	Claim 9: Ramanujam discloses a program causing a computer to execute operation comprising:  	estimating an arrival point of a mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point; [0023] but does not explicitly disclose 	searching for an advertisement including the arrival point in a distribution area and including the expected arrival time in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot; and outputting the searched advertisement
 	However Barnes discloses searching for an advertisement including the arrival point in a distribution area and including the expected arrival time in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot; and outputting the searched advertisement ([0446-0448], discloses determining the distance between user location and the location of the available target points of interest, and determining an estimate of the time to travel to the available target points of interest; [0447] determining the available points of interest in said area satisfying the selection criteria by receiving and processing information for determining whether said available points of interests satisfy the selection criteria from a plurality of said available points of interests) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Smith to include searching for an advertisement including the arrival point in a distribution area and including the expected arrival time in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot; and outputting the searched advertisement in order to display relevant advertiser to the viewer.
 	Claim 10: Ramanujam discloses the program according to claim 9, wherein the arrival point includes the destination. [0021]

 	Claim 12: Ramanujam discloses the program according to claim 9, wherein the arrival point includes a passing point on the scheduled travel route, when the destination is a home place of at least one of the mobile object and an occupant. . [0062, 0065]

 	Claim 13: Ramanujam discloses the program according to claim 9, causing the computer to execute operation, further comprising searching for the advertisement when acquiring a feature of the occupant of the mobile object, the advertisement being associated with a composition division where a composition of the occupant of the mobile object belongs based on the feature. [0064, 0065]
 	Claim 14: Ramanujam discloses the program according to claim 9, causing the computer [0079].

 	Claim 16: Ramanujam discloses the information processing method according to claim 15, wherein the arrival point includes the destination. [0021]

 	Claim 17: Ramanujam discloses the information processing method according to claim 15, wherein the arrival point includes a location of a dedicated rest facility for a highway within a range of the scheduled travel route.

 	Claim 18: Ramanujam discloses the information processing method according to claim 15, wherein the arrival point includes a passing point on the scheduled travel route, when the destination is a home place of at least one of the mobile object and an occupant. [0062, 0065]

 	Claim 19:  Ramanujam discloses the information processing method according to claim 15, wherein:
 	the computer receives occupant composition information regarding composition of the occupant of the mobile object from the terminal device; [0064, 0065]and
 	the computer transmits the advertisement to the terminal device, the advertisement being associated with a composition division where composition of the occupant of the mobile object belongs based on the occupant composition information. [0064, 0065]

 [0079].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Khoury (2017/0255966) - . route-based analysis to determine driving behavior, socio-demographics, future profitability, and interests of individuals or self-driving systems. Driving information is collected using a device associated with a driver and a vehicle or using data collected by systems of self-driving vehicles. 	Lamont (US 2016/0148269) - A consumer in a vehicle, for instance, may have a smartphone, mobile phone, tablet PC, navigation system, or other similar mobile device, and can use such device to interact with a geographically proximate advertising module having a wireless transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621